Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Dicke on 07/06/2022.

The application has been amended as follows: 
In claim 1, lines 17-18, “implementing a machine learning model with the first and second standardized variables” has been deleted. 
In claim 1, line 23, after “classify the intervals using”, “the” has been deleted and –a—has been inserted. 
In claim 9, lines 18-19, “implementing a machine learning model with the first and second standardized variables” has been deleted.
In claim 9, line 24, after “classify the intervals using”, “the” has been deleted and –a—has been inserted. 


Reasons for Allowance
Claims 1-5, 8-13 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Young et al. (US 20180299375 A1), Felishman (WO 2018061015 A2) and Arnon et al. (Arnon et al., “Water characterization and early contamination detection in highly varying stochastic background water, based on Machine Learning methodology for processing real-time UV-Spectrophotometry”) fail to teach the contamination detection system including a microcontroller having a processor and a memory storing instructions, wherein the instructions, when executed by the processor, cause the processor to calculate changepoints within the data by: calculating a first standardized variable for a first segment of the data and a second standardized variable for a second segment of the data; and identifying a changepoint between the first segment and the second segment. Furthermore, none of the prior art teaches or suggests motivation to have modified Young to arrive at the claimed processor limitation of “calculate changepoints”. 
A reference Jin et al. (US 20200311557 A1, filed 03/27/2019) teaches statistical and machine learning analysis method used to train data set to determine whether a data set is within the scope of training data set based on comparison between first training data features and first target data features (paragraph [0024]), wherein the first reference data can include standard score, i.e. Z-score, and machine learning analysis methods are used (paragraph [0024]). However, Jin fails to teach or suggest the claimed limitations of “calculate changepoints”. 
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 1 and 9. Thus, claims 1 and 9 are deemed allowed. Claims 2-5, 8, 10-13, and 16 are allowed based on their dependency on independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798